Citation Nr: 1116541	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for radiculopathy of the right upper extremity.

3.  Entitlement to service connection for radiculopathy of the left upper extremity.

4.  Entitlement to service connection for radiculopathy of the right lower extremity.

5.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed.

6.  Entitlement to service connection for a right shoulder disability, to include arthritis.

7.  Entitlement to service connection for a left shoulder disability, to include arthritis.

8.  Entitlement to service connection for a coccyx (tailbone) disability.

9.  Entitlement to service connection for a left hip disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army Reserves from May 1986 to September 1986, and with the United States Army from July 1987 to November 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2009, the Veteran testified at a hearing at the RO before a Decision Review Officer.  In December 2010, she testified before the undersigned Veterans Law Judge at a Board video conference hearing.  Transcripts from both hearings are of record.  At the December 2010 Board hearing the Veteran submitted additional evidence in support of her claims along with a written waiver of review of the evidence by the RO in the first instance.  38 C.F.R. § 20.1304(c).

The issue of entitlement to an increased rating for back strain with degenerative changes, thoracolumbar spine, has been raised by the record.  See Veteran's statement dated in May 2008.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a tailbone disability, claimed as secondary to service-connected degenerative joint disease, right hip, is being remanded and is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran's diagnosed degenerative disc disease, greatest at C4-C5, and C5 radiculopathy, was diagnosed many years after service and is not causally or etiologically related to any disease, injury, or incident in service either on a direct basis or due to aggravation; further, such disability was neither caused nor aggravated by a service-connected disability.

2.  The Veteran's radiculopathy of the right upper extremity was diagnosed many years after service and is not causally or etiologically related to any disease, injury, or incident in service either on a direct basis or due to aggravation; further, such disability was neither caused nor aggravated by a service-connected disability.

3.  The Veteran's radiculopathy of the left upper extremity was diagnosed many years after service and is not causally or etiologically related to any disease, injury, or incident in service either on a direct basis or due to aggravation; further, such disability was neither caused nor aggravated by a service-connected disability.

4.  The Veteran is not currently shown to have radiculopathy of the right lower extremity.

5.  The Veteran has radiculopathy of the left lower extremity that is proximately due to her service-connected back strain with degenerative changes, thoracolumbar spine.

6.  The Veteran's right rotator cuff tendonitis was diagnosed many years after service and is not causally or etiologically related to any disease, injury, or incident in service either on a direct basis or due to aggravation; further, such disability was neither caused nor aggravated by a service-connected disability.

7.  The Veteran is not currently shown to have a left shoulder disability, to include arthritis.

8.  The Veteran is not currently shown to have a left hip disability, to include arthritis.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability, degenerative disc disease, C4-5, C5 radiculopathy and degenerative joint disease, are not shown to be due to disease or injury that was incurred in or aggravated by active service; cervical spine degenerative joint disease may not be presumed to be, nor is cervical spine disability proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).

2.  The Veteran is not shown to radiculopathy of the right upper extremity due to disease or injury that was incurred in or aggravated by active service, to include on a presumptive basis; nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).

3.  The Veteran is not shown to radiculopathy of the left upper extremity due to disease or injury that was incurred in or aggravated by active service, to include on a presumptive basis; nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).

4.  The Veteran is not shown to radiculopathy of the right lower extremity due to disease or injury that was incurred in or aggravated by active service, to include on a presumptive basis; nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran is shown to have radiculopathy of the left lower extremity that is proximately due to the service-connected thoracolumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2010).

6.  The Veteran is not shown to a right shoulder disability, to include arthritis, due to disease or injury that was incurred in or aggravated by active service, to include on a presumptive basis; nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).

7.  The Veteran is not shown to a left shoulder disability, to include arthritis, due to disease or injury that was incurred in or aggravated by active service, to include on a presumptive basis; nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).

8.  The Veteran is not shown to have a left hip disability, to include arthritis, due to disease or injury that was incurred in or aggravated by active service, to include on a presumptive basis; nor is there a left hip disability proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the Veteran was sent a VCAA letter regarding the issues of entitlement to service connection for a nerve condition (radiculopathy), a right shoulder disability and a tailbone disability, in March 2004 which was prior to the decision on appeal.  Thus, with respect to these issues, the requirements of Pelegrini have been satisfied.  However, with respect to the issues of entitlement to service connection for a cervical spine disability, left shoulder disability and left hip disability, because the VCAA notice was not provided to the appellant prior to the RO decision from which she appeals, it can be argued that the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that notice error of this kind may be non-prejudicial to a claimant.  In this respect, all the VCAA requires is that the duty to notify is satisfied, and that appellants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that VA has fulfilled its duty to notify the appellant in this case.  The record reflects that through various letters, notably letters dated in March 2004, May 2004, and June 2008, VA has notified the appellant of the evidence and information needed to substantiate the current claims, the information she should provide to enable VA to obtain evidence on her behalf, the assistance that VA would provide to obtain evidence and information on her behalf, and the evidence that the appellant should submit if she did not desire VA to obtain the evidence on her behalf.  In these letters, VA specifically informed the appellant of the current status of her claims and of the evidence already of record in support of the claims, and of what the evidence must show in order to support the claims.  The appellant was also asked to inform VA of any additional evidence or information which she thought would support her claims, so that the RO could attempt to obtain this additional evidence for her.  Since the purpose of the VCAA notice provisions has clearly been served in this case, a remand as to this matter would only result in the unnecessary imposition of additional burdens on VA with no benefits to be derived for the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the instant claim, the appellant was provided with notice of the effective date and disability rating elements in letters dated in June 2008 and March 2009.  

The Board finds that all necessary assistance has been provided to the appellant. Private and VA medical records have been obtained and reviewed in connection with this appeal, and the Board has been afforded VA examinations.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they are predicated on a full reading of the claims file, provide rationale for the opinions, and rely on and cite to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the appellant testified at a hearing before a Decision Review Officer in March 2009, and before the Board at a video conference hearing in December 2010.  

In sum, neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the present claims, and the Board is also unaware of any such outstanding evidence or information.  
Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims on appeal decided herein and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records include a December 1993 record showing that the Veteran was seen for complaints of back pain for one and a half weeks.  Findings revealed good strength in the bilateral lower extremities and no neurologic deficits.  Findings also revealed positive tender points along the right sciatic "N. route" and along the coccyx bone.  A question of sciatica was raised and x-rays were ordered.  Another December 1993 record reflects the Veteran's complaints of right hip, buttock and coccyx pain greater than two weeks.  The Veteran denied trauma.  X-ray findings with respect to the Veteran's right hip and pelvis were noted as revealing mild degenerative joint disease in superior acetabular rim on both sides.  No other bony abnormality was seen.  

The Veteran's August 1995 separation examination report reflects normal clinical evaluations of the upper and lower extremities and spine.  An August 1995 Report of Medical History is positive for a history of swollen or painful joints, arthritis, rheumatism or bursitis, and painful or "trick" shoulder or elbow.  This record further shows that the Veteran had arthralgia in various joints, to specifically include the right foot, bilateral knee, left shoulder and pelvic bone.  The pelvic bone arthralgia was noted to have been episodic in 1990-1992.  

A private orthopedic record in January 1997 reflects the Veteran's report of a greater than one year history of tingling in both hands.  An electromyography (EMG)/nerve study was performed in January 2007 and showed no carpal tunnel syndrome.  It also showed right elbow block.

The Veteran underwent a VA examination for her right hip and pelvis in March 1997.  She reported tingling all over the lower extremities and said that she was never given a specific diagnosis.  She was diagnosed at that time as having right hip and lateral buttock pain without neural deficits or decreased range of motion in the hip.  An x-ray of the hip was normal without any signs of arthritis.  

A VA emergency room record in March 1999 reflects the Veteran's complaint of right shoulder pain for four days.  She reported that the pain began in 1990 in service with no injury and that it had hurt off and on for the past nine years.  Right shoulder x-rays were negative and the Veteran was diagnosed as having bursitis.   

VA outpatient records in September 2000 and January 2001 include complaints of bilateral wrist and right arm pain.  They reflect diagnoses of degenerative joint disease.

Private medical records in October 2003 show that the Veteran was seen for complaints of neck and right shoulder pain of one month duration.  She denied a history of injury.  Magnetic imaging resonances (MRIs) of the Veteran's cervical spine and right shoulder revealed multilevel degenerative disc change, greatest at C4-C5, and mild supraspinatus rotator cuff tendinopathy, respectively.  Records from Neurology Consultants, P.C., in October 2003 contain diagnoses of cervical radiculopathy at the right C5 and possible C6 levels.  

October 2003 VA outpatient records from urgent care and primary care show that the Veteran had been in her usual state of health until one and a half months earlier when she developed right shoulder pain that was on and off.  She was assessed as having acromioclavicular right shoulder pain with weakness.  

At a VA urgent care visit in November 2003, the Veteran reported that about three weeks earlier she was in the shower washing her hair when she experienced a sharp pain in the back of her head, down her neck, and right shoulder and arm.  She was assessed as having C5 radiculopathy per outside neurosurgical evaluation.  

In December 2003, the Veteran filed a claim for service connection for degenerative joint disease.

An August 2004 VA outpatient record reflects the Veteran's complaints of right shoulder pain.  It also notes that a MRI of the right shoulder did not show rotator cuff tear.  If further relays the Veteran's report that she had had a cortisone shot in November 2003.

In a statement dated in September 2004, the Veteran said that her physician informed her that her neck problems were most likely "a result of the disk" which led her to believe that the pain and injuries to her neck were secondary to the degenerative disk along her upper spinal area.  She also reported occasionally experiencing pain radiating from her right shoulder blade area downward into her  arm and hand areas.  

At a VA joint examination in January 2005, the Veteran complained of weekly low back pain with radiating pain down her left hip and left foot.  X-ray findings of the Veteran's left hip were normal.  The Veteran was diagnosed as having degenerative disk of the lumbar spine with radiation of pain from the back to the left hip down to the left foot.

A January 2006 VA urgent care record shows that the Veteran presented with complaints of neck and low back pain.  She reported the onset of neck pain in October 2003, and low back pain in January 2005 with no history of trauma or injury.  She complained of low back pain centralized and radiating down to below the level of the knee with tingling sensation that extended to her toes and the left side only.  She also reported left hip pain that was affecting her ability to ambulate.  She said 80% of her pain was in her left hip down her left leg and 20% of pain was in her low back.  On exam straight leg raising test sitting and supine with pain elicited in the low back with greater than 90 degree elevation bilaterally.  Pain radiated to the left posterior thigh.  DTR and ankle jerks were 2+ bilaterally.  There was marked limitation of motion.  Cervical and lumbosacral x-rays were performed.  The Veteran was diagnosed as having neck pain with radiculopathy, lumbosacral spine with radiculopathy, and left hip pain.  

A VA outpatient record in February 2006 similarly diagnosed the Veteran as having low back pain with radiation, and positive straight leg raising with degenerative joint disease per x-ray.  She was also diagnosed as having neck pain, degenerative joint disease and trap spasms.

In the March 2006 Notice of Disagreement, the Veteran stated that all of her claimed conditions were related to her "back injury" in service.

In a statement dated in July 2006, the Veteran asserted that she treated her inservice pain primarily with Motrin, heat, ice paks and "PT" profiles until the pain resolved.  She said that as the years passed by she continued to treat the pain in a similar manner until she could no longer withstand the pain in 2003.  She said that from 2003 she has experienced daily pain with radiation to her neck, hip joint, buttock, leg, arm and shoulder areas.  She reported numbness and weakness along her left leg and left foot.

Private treatment records from chiropractor Chris S. Beckwith, DC., in 2007, note that the onset of the Veteran's herniated disk had been in October 2003.

In July 2008, the RO received numerous statements from the Veteran's family, friends and co-workers attesting to the Veteran's upper back, neck, arm and left hip pain beginning in October 2003.

VA outpatient records in 2008 contain the Veteran's medical history as including spinal stenosis in the cervical region, degeneration of intervertebral disk, degeneration of lumbar or lumbosacral intervertebral disk, and pain in joint involving the shoulder region.

In a March 2009 statement, the Veteran said that she first started having debilitating pain in October 2003.  She said the debilitating pain was at the base of her neck, shoulder and right leg areas, back, right foot, buttocks and hip/pelvis areas.  She reported that the debilitating pain in her hip/pelvis areas began around 2005-2006.  She remarked that the pain at the base of her neck was almost simultaneous with the pain in her shoulders and arms.

In another statement in March 2009, the Veteran said that she had never been in an accident or sustained any type of blunt trauma.  She said that while in service and approximately eight years following service she had monthly sporadic episodes of pain in her lower back, hip/buttock and coccyx areas and shoulder.  

At a VA joint examination in October 2009, the Veteran reported that she thought she developed left hip soreness due to pressure as a result of her right hip.  She said the left pain occurred daily and was intermittent.  With respect to her right shoulder, the Veteran said that it started bothering her in October 2003.  She said she had right shoulder problems in service and was told she had a pinched nerve.  She denied experiencing any acute event in service.  She described her current symptoms as being in the upper shoulder blade area and radiating down her right arm.  She also noted tingling in her right arm and significant right arm weakness.  It is noted that "Evidently, the right shoulder [symptom] is due to her neck."  She said her left shoulder did not bother her too much and she thought it was due to compensating for the right shoulder.  She denied experiencing pain down her left arm.  X-ray results in December 2008 were relayed as revealing a normal appearing left hip and unremarkable sacroiliac joints.  The Veteran was diagnosed as having right hip pain and left hip pain.  It is noted that no degenerative arthritis was noted on recent x-rays and no arthritis was noted on any x-ray performed after the Veteran's discharge from service.  In addition, the Veteran was diagnosed as having right rotator cuff tendonitis and no evidence of a tear.  The Veteran was also noted to have some radicular symptoms from the neck going to her shoulder and down her right arm.  Regarding her neck, the Veteran was noted to experience a sudden onset of pain in October 2003 with no problems or symptoms prior to that time.  The Veteran was diagnosed as having degenerative arthritis of the cervical spine with 2003 MRI showing a herniated disc but with more recent MRI showing resolution of the herniated disc and degenerative joint spine disease.  

The Veteran was additionally noted to have back pain with no radiation down her legs.  She was noted to have coccyx pain in 1994 at which time her whole tail started to hurt after coming back from a road march.  Coccyx tenderness was noted to occur presently twice a month.  Sacrococcygeal x-rays in October 2009 revealed normal results.  She was diagnosed as having episodes of coccyx pain since service with normal x-ray and no history of trauma.  The Veteran was further diagnosed as having recurrent back strains with minimal degenerative changes on x-ray.  There was no clinical evidence of a radiculopathy.  The lumbar spine MRI was noted as not showing any nerve root impingements.  The examiner opined that the Veteran's cervical spine condition was not caused by or a result of her lumbar spine condition.  He said that lower back problems typically do not cause nor are they risk factors for development of herniated discs in the neck.  He said that both the lumbar spine and cervical can develop arthritis and degenerative disc disease due to the same processes, but the lumbar spine conditions due not cause cervical spine conditions.  The examiner further noted that x-rays repeatedly did not show any degenerative changes of either hip or of the pelvis.  The examiner went on to opine that the coccyx condition was related to the coccyx pain in service as the Veteran had similar symptoms in service.  He also opined that the Veteran's right shoulder disability was less likely as not related to joint pain noted at discharge since she noted left shoulder symptoms at time of discharge, but that right shoulder pains really started to bother the Veteran more in October 2003 in conjunction with her neck.  He said the evidence indirectly relates the Veteran's left shoulder symptoms to her right shoulders symptoms which was determined to be less likely as not related to service.  He explained that even though the Veteran had left shoulder complaints at discharge, her current symptoms appeared to be more related to overuse as a result of her right shoulder condition.  

At a Board hearing in December 2010, the Veteran testified that she began having neck problems in the 1990s and related her neck problems to her shoulder area.  She said that in 2003 she began having chronic shoulder problems that went up to her neck.  The Veteran stated that the radiculopathy of the right and left upper extremities was secondary to her neck condition and the radiculopathy of her right and left lower extremities was secondary to her service-connected low back disability.  She added that her coccyx and left hip disabilities were secondary to her service-connected right hip disability.  

III.  Analysis

A.  Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

B.  Discussion

Cervical Disability

As noted above, the Veteran's service treatment records do not show any cervical complaints or findings.  Thus, there is no evidence of a cervical disability in service.  38 C.F.R. § 3.303(a).  The first postservice medical evidence diagnosing the Veteran as having a cervical disability, namely, multilevel degenerative disc change, greatest at C4-C5, and C5 radiculopathy, is not until October 2003.  This is based on neurological evaluation in October 2003 as well as the results of a cervical MRI performed in October 2003.  Cervical spine degenerative joint disease or arthritis is not shown until February 2006, which is well beyond the one year presumptive period for arthritis.

As far as continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran testified in December 2010 that she began having neck problems in the 1990s; however, the Board finds that this is not supported by the evidence of record and is thus not credible.  As noted above, the Veteran's service treatment records are devoid of any complaints or findings of a cervical nature.  Moreover, postservice medical records are devoid of cervical complaints or findings until October 2003.  Records in October 2003 note that the Veteran had been in her usual state of health until October 2003 when, while washing her hair in the shower, she experienced a sharp pain in the back of her head and down her neck, and right shoulder and arm.  She sought medical attention at that time.  Numerous statements on file from the Veteran's family, friends and co-workers relate the onset of the Veteran's neck pain to October 2003 or later, but no earlier.  Moreover, the Veteran reported at a VA urgent care visit in January 2006 that the onset of neck pain began in October 2003.  Thus, the Board finds that the weight of evidence places the onset of the Veteran's cervical disability many years after service in October 2003.  Accordingly, service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology is not warranted by the evidence of record.

Regarding establishing a medical nexus between the Veteran's postservice diagnosis of multilevel degenerative disc disease at C4-C6 and C5 radiculopathy, and service, there is simply no medical evidence that links the Veteran's cervical spine disability to service.  See Hickson, supra.

With respect to the Veteran's assertion that her cervical spine disability is secondary to her service-connected back strain with degenerative changes, thoracolumbar spine, the evidence militates against the claim.  In this regard, the October 2009 VA examiner opined that lower back problems typically do not cause nor are they risk factors for development of herniated discs in the neck  He went on to state that both the lumbar spine and cervical can develop arthritis and degenerative disc disease due to the same processes, but lumbar spine conditions do not cause cervical spine conditions.

The Board has also not overlooked the Veteran's and her representative's written statements to the RO, the claimant's statements to VA examiners, the statements from the Veteran's family, friends and co-workers, or the Veteran's hearing testimony.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than these lay assertions with respect to medical diagnoses or etiology thereof.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability, to include as secondary to her service-connected thoracolumbar spine disability.  Accordingly, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Radiculopathy of the Right and Left Upper Extremities

The Veteran's service treatment records are devoid of complaints or findings regarding radiculopathy of the upper right and/or upper left extremity.  Her August 1995 separation examination record shows a normal clinical neurologic evaluation and a normal clinical evaluation of the upper extremities.  Thus, there is no evidence of radiculopathy in service or within one year of service discharge, so as to permit a grant of service connection on a direct or presumptive.  38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

Postservice medical records do not reflect findings or complaints regarding radiculopathy of the upper right or left extremity until October 2003.  Records at this time note that the Veteran had been in her usual state of health until one and a half months earlier when she experienced sharp pain in the back of her head, down her neck, and right shoulder and arm in the shower.  She was diagnosed as having a cervical disability, namely, multilevel degenerative disc change, greatest at C4-C5, and C5 radiculopathy.  This is based on neurological evaluation in October 2003 as well as the results of a cervical MRI performed in October 2003.  

Thus, service connection under the provisions of 38 C.F.R. § 3.303(b) has also not been established.  That is, there is no showing of chronic radiculopathy of the upper right or upper left extremity in service or of continuity of symptomatology after service, so as to permit a grant of service connection on a direct basis.

Regarding the provisions of § 3.303(d) with respect to medical nexus evidence, the record is devoid of any medical evidence that relates the Veteran's upper extremity radiculopathy to service or to a service-connected disability.  See also 38 C.F.R. § 3.310.  Rather, the most recent VA examiner in October 2009 opined that the Veteran had evidence of cervical radiculopathy on clinical exam in 2003 which was due to her cervical spine disease.  This is in fact consistent with the Veteran's assertions that her upper right and left radiculopathy is secondary to her cervical spine disability.  However, for the reasons given above, the Veteran is not service connected for a cervical disability.  

In reaching the above conclusions, the Board has also not overlooked the Veteran's and her representative's written statements to the RO, the statements from the Veteran's family, friends and co-workers, the Veteran's statements to VA examiners, or the Veteran's hearing testimony.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than these lay assertions with respect to medical diagnoses and etiology thereof.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability, to include as secondary to her service-connected thoracolumbar spine disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Right Shoulder Disability, to Include Arthritis

The Veteran's service treatment records are devoid of complaints or findings regarding the right shoulder.  Thus, there is no evidence of a chronic right shoulder disability in service.  38 C.F.R. § 3.303(a).  The first postservice medical evidence diagnosing the Veteran as having a right shoulder disability is in March 1999.  In this regard, the Veteran reported a four day history of right shoulder pain.  She also reported that the pain began in service in 1990 with no injury and that it had hurt on and off since then.  X-rays of the right shoulder were taken in March 1999 and were negative.  The Veteran as diagnosed as having bursitis.  There are no additional complaints or findings regarding the right shoulder until October 2003 at which time, as the records show, the Veteran experienced a sharp pain in the back of her head, down he neck and right shoulder and arm while washing her hair.  An October 2003 MRI report reflects findings of mild supraspinatus rotator cuff tendinopathy.  Treatment records in October 2003 note that the Veteran had developed right shoulder pain, including radiating pain, approximately one and half months earlier.  

It should be noted at this point, as is evident on the title page of this decision and as discussed above, a separate claim has been developed and is on appeal for entitlement to service connection for radiculopathy of the upper right extremity.  Accordingly, any complaints or findings with respect to radiculopathy of the right upper extremity, including the shoulder, is not pertinent to this claim and is separately discussed in relation to that issue.  

The Veteran reported at the VA examination in October 2009 that her right shoulder began bothering her in October 2003; however, she also reported that she had right shoulder problems in service and had been told she had a pinched nerve.  With respect to this latter report, the Board finds that in addition to it conflicting with the Veteran's report that her right shoulder began bothering in October 2003, it is inconsistent with her service treatment records which are devoid of any complaints or findings regarding the right shoulder.  Rather, these records show complaints of arthralgia in the Veteran's left shoulder only.  This inconsistency in the Veteran's reports of right shoulder pain onset, along with the lack of any documentation of right shoulder problems in service undermines the veracity of the Veteran's statements with respect to inservice onset.  In short, the Board finds the Veteran's report of right shoulder symptoms since service to lack credibility and be without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Thus, the Board finds that the weight of evidence places the onset of the Veteran's right shoulder disability many years after service.  Accordingly, service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology is not warranted by the evidence of record.  

In specific regard to the Veteran's claim of right shoulder arthritis, the evidence does not show that she has this disability.  X-rays of both shoulders taken at the October 2009 VA examination revealed that no significant bone or joint abnormality was appreciated.  Rather, in diagnosing the Veteran as having right shoulder rotator cuff tendonitis in October 2009, the VA examiner noted that the Veteran's shoulder symptoms at the time of her service discharge were only in regard to her left shoulder.  He went on to opine that the Veteran's history noted remote right shoulder pains intermittently (see March 1999 VA emergency room record), but that the right shoulder really started to bother her more in October 2003 in conjunction with her neck.  He thus concluded that the Veteran's right shoulder disability was less likely as not related to the joint pain noted at discharge.

The Board has also not overlooked the Veteran's and her representative's written statements to the RO, the Veteran's statements to VA examiners, the statements from the Veteran's family, friends and co-workers, or the Veteran's hearing testimony.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than these lay assertions with respect to medical diagnoses or etiology thereof.

In sum, the third essential criterion for a grant of service connection-- medical evidence of a nexus between the claimed in-service disease or injury and the current disability --has not been met in this case.  38 C.F.R. § 3.303; Hickson, supra.  Because the competent evidence neither supports the claim, nor is in relative equipoise on the question of positive medical nexus evidence, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Left Shoulder Disability, to Include Arthritis

The Veteran's service treatment records show that she marked "yes" on an August 1995 Report of Medical History regarding the question of whether she had a history of painful or "trick" shoulder or elbow.  This record goes on to specify that the Veteran had arthralgia in various joints, to include the left shoulder.

The earliest medical evidence on file showing postservice shoulder complaints with respect to the Veteran's left shoulder is many years after service, in October 2003.  In this regard, the Veteran reported in a March 2009 statement that she first started having debilitating pain in her neck in October 2003, and that this pain was almost simultaneous with the pain in her shoulders and arms.  As noted above, a separate claim has been developed for entitlement to service connection for radiculopathy of the upper left extremity.  Accordingly, any complaints or findings with respect to radiculopathy of the left upper extremity, to include the shoulder, is not pertinent to this claim and is discussed in relation to that issue.  

Insofar as nonradiating left shoulder pain, the Veteran reported at an October 2009 VA examination that her left shoulder did not bother her too much and she thought it was due to compensating for the right shoulder.  X-rays taken at the October 2009 VA examination with respect to the Veteran's left shoulder showed no significant bone or joint abnormality.  The examiner opined that even though the Veteran may have had left shoulder pain complaints at discharge, her current symptoms appear to be more related to overuse as a result of the right shoulder disability.  That notwithstanding, the examiner he did not diagnose the Veteran as having a left shoulder disability other than pain.  More specifically, he diagnosed the Veteran as having left shoulder pain-aside from decreased range of motion, negative clinical examination and normal x-rays.  The law states that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In sum, the first essential criterion for a grant of service connection--competent evidence of the claimed disability--has not been met in this case.  38 C.F.R. § 3.303; Hickson, supra.  Because the competent evidence neither supports the claim, nor is in relative equipoise on the question of the existence of a current left shoulder disability, to include arthritis, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Radiculopathy of the Right and Left Lower Extremities

The Veteran asserts that her left and right leg radiculopathy were caused by her military service and/or her service-connected thoracolumbar strain.  

The Board notes that the Veteran's service treatment records show that she was seen in December 1993 complaining of back pain for one and a half weeks and of feeling a sharp pain when applying pressure and bending over.  Findings revealed good strength in the bilateral lower extremities and no neurological deficits.  There was tenderness along the right sciatic "N. Notch".  The Veteran was assessed as having a question of sciatica.  At separation, the Veteran was found to have a normal neurologic evaluation.   The report is devoid of complaints or findings of sciatica or radiculopathy.  

Postservice evidence consists of positive and negative evidence regarding the presence of left lower extremity radiculopathy.

The positive evidence includes the Veteran's report at a March 1997 VA examination of experiencing tingling all over her lower extremities.  It also includes a VA joint examination report in January 2005 reflecting the Veteran's complaints of weekly low back pain with radiating pain down her left hip and foot.  The Veteran was diagnosed as having degenerative disk of the lumbar spine with radiation of pain from the back to the left hip down to the left foot.  There is also a January 2006 VA urgent care record reflecting the Veteran's complaint of low back pain centralized and radiating down to below the knee with tingling sensation that extended to her toes on the left side only.  Findings revealed positive straight leg raising.  The Veteran was diagnosed as having lumbosacral spine with radiculopathy.  Another VA record in February 2006 diagnosed the Veteran as having low back pain with radiation and positive straight leg raising with degenerative joint disease per x-ray.  

The negative evidence consists of an October 2009 VA examination report noting that there was no clinical evidence of radiculopathy and that a lumbar spine MRI showed no nerve root impingements.  

When, after careful consideration of all procurable and assembled data, including lay statements, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for radiculopathy of the left lower extremity, as secondary to service-connected back strain with degenerative changes, thoracolumbar spine, are met.  38 C.F.R. § 3.310.  Thus, as this is considered a full grant of the benefits sought on appeal with respect to this issue, there is no reason to consider this claim on an alternative, direct service connection basis under 38 C.F.R. § 3.303.

As for right lower extremity radiculopathy, as is shown by the postserivce records above, the findings and complaints of radiculopathy have been limited to the left lower extremity only.  Thus, it follows that the Veteran cannot prevail on her claim of entitlement to service connection for radiculopathy of the right lower extremity because the first essential criterion for a grant of service connection - competent evidence of the claimed disability - has not been met.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Hickson, supra.  Because the competent evidence neither supports the claim, nor is in relative equipoise on the question of the existence of a current right lower extremity radiculopathy, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Left Hip Disability, to include Arthritis

The Veteran's service treatment records are devoid of any complaints or findings with respect to the left hip.  Her August 1995 separation examination report shows a normal clinical examination of the lower extremities.  She did note a history of "arthritis, rheumatism or bursitis" on an August 1995 Report of Medical History, but there is no specific reference to the left hip.  Rather, this report goes on to list arthralgia of various joints, but does not include the left hip.  Postservice medical records show that the first notation of left hip problems is on a VA joint examination report in January 2005.  It was at this examination that the Veteran complained of weekly low back pain with radiating pain down her left hip and left foot.  

It should be noted at this point, as is evident on the title page of this decision, that a separate claim has been developed and is on appeal for entitlement to service connection for radiculopathy of the lower left extremity.  Accordingly, any complaints or findings with respect to radiculopathy of the left lower extremity, including the hip, is not pertinent to this claim and is separately discussed in relation to that issue.  

The Veteran reported on a March 2009 statement that debilitating pain began in her hip/pelvis area around 2005-2006.  She further reported in another statement in March 2009 that while in service and approximately eight years following service she had monthly sporadic periods of pain in various areas, to include her hip/buttock areas.  She did not specify in these statements which hip she was referring to or whether the pain was in both hips.  That notwithstanding, the Veteran subsequently reported at a VA joint examination in October 2009 that she developed left hip soreness due to pressure as a result of her right hip.  She described the pain as occurring daily and on an intermittent basis.  X-rays taken in December 2008 were relayed by the October 2009 VA examiner as revealing a normal left hip and unremarkable sacroiliac joints.  The Veteran was diagnosed as having left hip pain.  In this regard, the examiner specifically noted that no degenerative arthritis was noted on recent x-rays or on any x-ray performed after the Veteran's discharge from service.  He concluded by stating that no other diagnosis could be made aside from hip pain.  As far as pain, the law states that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).    

The Board has also not overlooked the Veteran's and her representative's written statements to the RO, the claimant's statements to VA examiners, that statements from the Veteran's family, friends and co-workers or the Veteran's hearing testimony.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than these lay assertions with respect to medical diagnoses and etiology thereof.

Thus, it follows that the Veteran cannot prevail on her claim of entitlement to service connection for a left hip disability, to include arthritis, because the first essential criterion for a grant of service connection - competent evidence of the claimed disability - has not been met.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Hickson, supra.  Because the competent evidence neither supports the claim, nor is in relative equipoise on the question of the existence of a current left hip disability, to include arthritis, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for radiculopathy of the right upper extremity is denied.

Entitlement to service connection for radiculopathy of the left upper extremity is denied.

Entitlement to service connection for radiculopathy of the right lower extremity is denied.

Entitlement to service connection for radiculopathy of the left lower extremity is granted.

Entitlement to service connection for a right shoulder disability, to include arthritis, is denied.

Entitlement to service connection for a left shoulder disability, to include arthritis, is denied.

Entitlement to service connection for a left hip disability, to include arthritis, is denied.

REMAND

The Veteran asserted that she had coccyx pain in service following a road march in 1994.  She reported that she had been treated with Motrin and soaks and that it got better.  However, she said her coccyx was still tender and that this occurred two times a month.  Her service treatment records show that she complained of coccyx pain in December 1993 and that tender points were noted along the coccyx bone.  

At the most recent VA examination in October 2009, the examiner related the Veteran's "coccyx condition" to service noting that she had similar symptoms while in service.  However, he does not further specify what "coccyx condition" the Veteran has.  As noted above, pain alone, without a diagnosed or identified underlying condition does not constitute a disability.  See Sanchez-Benitez v .West, 13 Vet. App. 282, 285 (1999) vacated in part and remanded on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Consequently, a remand is in order in order to clarify what "coccyx condition" the Veteran has.    

The Veteran should also be provided with the opportunity to submit any information regarding outstanding medical treatment and/or the medical records themselves in support of this pending claim.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant medical records, private or VA, regarding her coccyx condition that have not already been obtained.  Following the procedures set forth in 38 C.F.R. § 3.159, copies of pertinent records from all identified treatment sources should be obtained.  All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims files and the Veteran should be notified in writing.

2.  Obtain an addendum opinion from the October 2009 VA examiner regarding whether the Veteran's "coccyx condition" is evidenced by a diagnosed or identified underlying condition and provide what that diagnosed or identified underlying condition is.  In rendering an opinion, the examiner must be given the Veteran's claims file to review.  The examiner should provide a complete rationale for any opinions given, including discussion of evidence contrary to the opinions rendered.

If and only if the examiner above is not available, schedule the Veteran for a new VA orthopedic examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  The examiner likewise should be asked to opine as to whether it is at least as likely as not (a 50% degree of probability or higher) that the Veteran had a diagnosed or underlying coccyx condition related to service or proximately related to a service-connected disability, to include her service-connected back strain with degenerative changes, thoracolumbar spine.  The examiner should provide a complete rationale for any opinions given, including discussion of evidence contrary to the opinions rendered.

3.  Thereafter, readjudicate the issue of entitlement to service connection for a coccyx disability, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and her representative a Supplemental Statement of the Case and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate consideration.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


